DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/19, 02/03/21, & 02/15/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Applicant’s response to preliminary amendment filed on 01/29/19 has been acknowledged. It is noted that claims 1-9, 12-13, and 15-23 are pending in the application and claims 10-11, 14, and 24-34 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Regarding claim 1; the limitation "capturing an image of the first portion of blocked light and a second portion of the block light" is confusing and unclear because the blocked lights do not reach to the image device or detector/sensor location at the other end of the ceramic honeycomb body and it can therefore NOT be imaged or captured the blocked lights. As to how or what applicant means this limitation. Clarification is required.
	Regarding claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. Claim 15 discloses "the controller is configured to detect the portion of the side surface in the image”. However, it is noted that the controller, by itself, cannot detect the portion of the side surface in the image. It requires some sort of imaging device to detect the light. 
	Regarding claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. Claim 19 discloses "the controller is configured to detect the light from the light source”. However, it is noted that the controller, by itself, cannot detect the light from the light source. It requires some sort of imaging device to detect the light.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-13, and 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanford et al (US 2017/0336332).
The applied reference has a common Corning Incorporated with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1; Stanford et al discloses a method comprising:
paragraph [0030]: e.g., light 104 toward a first face (for example, an inlet face) of the ceramic honeycomb body (part) 106) of a ceramic honeycomb body (106 @ figure 1), wherein the ceramic honeycomb body comprises the first end, a second end (paragraph [0030]: e.g., The 
light 108 that is transmitted through the channels of the part is emitted from a second face (for example, an outlet face) of the part 106 toward a telecentric lens 110) opposite the first end, and a side surface (120 @ figures 1-2 and paragraph [0032]: e.g., While channel walls 120 are generally parallel to the part 106 outer peripheral axial surface “side walls or surfaces” they do not have to be as the reference angle 116 is for reference) extending from the first end to the second end of the ceramic honeycomb body (106 @ figure 1 and paragraph [0024]: e.g., produce ceramic honeycomb bodies of high strength and thermal durability having channels extending axially from a first end face to a second end face);
blocking a portion of the directed light (104 @ figures 1-2) by a portion (outer peripheral axial surface or channel walls 120 @ figure 2 and paragraphs [0015], [0032], and [0035]: e.g., the light 104 from the light source 102 partially blocked by channel walls 120 of the ceramic honeycomb body at some angle in the inspection apparatus 100) of the ceramic honeycomb body (106 @ figure 1); 
imaging through a lens (110 @ figure 1) in the second end of the ceramic honeycomb body (106 @ figure 1) as a first portion of the blocked light (104 @ figures 1-2 and see examiner’s noted) and a portion of the side surface (channel walls 120 @ figure 2 and see examiner’s noted) of the ceramic honeycomb body (106 @ figure 1) as a second portion of the blocked light (104 @ figures 1-2);
capturing an image (figure 5) of the first portion of blocked light (see examiner’s noted in figures 1-2) and the second portion of blocked light (see examiner’s noted in figures 1-2) by a camera (112 @ figure 1 and claim 13 in lines 6-8);
analyzing at least a portion of the captured image of the camera (112 @ figure 1) by a controller (118 @ figure 1 and claim 13 line 9); and 
adjusting at least one of the ceramic honeycomb body (106 @ figure 1) or the lens (110 @ figure 1)  based on the analyzing to align the ceramic honeycomb body (106 @ figures 1-4 and paragraph [0034]: e.g., an alignment process such that an average of the channels 120 are aligned with the optical axis of the lens 110.  Accordingly, a transport device such as a conveyor, support, or robot arm, can place the part 106 on the support chuck 114 askew of alignment with the lens optical axis, for example, having a pitch angle 116 and/or a yaw angle 122) and an optical axis of the lens to each other (claim 13 lines 10-13). See figures 1-7

    PNG
    media_image1.png
    1078
    1868
    media_image1.png
    Greyscale


Regarding claim 12; Stanford et al discloses an apparatus comprising:
a light source (102 @ figure 1) configured to direct light (104 @ figure 1) toward a first end (see examiner’s noted in figures 1-2) of a ceramic honeycomb body (106 @ figure 1), wherein the ceramic honeycomb body (106 @ figure 1) comprises the first end, a second end opposite the first end, and a side surface extending from the first end to the second end (see examiner’s noted in figures 1-2);
a lens (110 @ figure 1) configured to receive at least a portion of the light (104, 108 @ figures 1-2) directed to the first end of the ceramic honeycomb body (106 @ figure 1);
an imaging device (112 @ figure 1) configured to capture an image of the received light (108 @ figure 1), wherein the image (figures 2 and 5) comprises a portion of the side surface (120 @ figure 2);
114 @ figures 1 and 3-5) configured to support the ceramic honeycomb body (106 @ figures 1 and 3-5); and 
a controller (118 @ figure 1) configured to receive the captured image of the image device (112 @ figure 1), to analyze the captured image (figure 5 and 7A-7B) based on the portion of the side surface (120 @ figures 2 and 5), to adjust at least one of the support chuck (114 @ figures 1 and 3-5) or the lens (110 @ figures 1 and 3-4) based on the analysis, and to align the ceramic honeycomb body (106 @ figure 3-4) and the lens optical axis (110 @ figures 3-4 and paragraphs [0032]-[0034]: e.g., after an alignment process such that an average of the channels 120 are aligned with the optical axis of the lens 110.  Accordingly, a transport device such as a conveyor, support, or robot arm, can place the part 106 on the support chuck 114 askew of alignment with the lens optical axis, for example, having a pitch angle 116 and/or a yaw angle 122, and the inspection apparatus 100 can automatically align the channels 120 with the lens optical axis). See figures 1-7
Regarding claim 13; Stanford et al discloses the light source (102 @ figure 1) comprises at least one of a diffuse light source (paragraph [0030]: e.g., a diffuse light source 102) or a collimated light source (paragraph [0030]: e.g., a collimated light source 102).
Regarding claims 2 and 15; Stanford et al discloses the analyzing controller (118 @ figure 1) for detecting the second portion of the blocked light (channel walls 120 @ figures 2 and 5) in the image by the camera (112 @ figure 1).
Regarding claim 3 and 16; Stanford et al discloses the analyzing controller (118 @ figure 1) for calculating an area (figure 5 and 6A) of the second portion (120 @ figure 5 and paragraph [0037]: e.g., the controller 118 controls the support chuck 114 to increment the part by an angular increment, such as by plus 0.1 degree (+0.1.degree.) yaw.  The average intensity of transmitted light 108 is calculated at the new yaw position by the controller 118 in operation 608.  The controller 118 compares the average intensity of transmitted light 108 at the new yaw position to a stored value of the average intensity of transmitted light 108 at the previous yaw position at operation 610).
Regarding claims 4 and 17; Stanford et al discloses the analyzing controller (118 @ figure 1) for determining a location of the second portion of the ceramic honeycomb body (106 @ figure 5) in figures 5 and 6A and paragraph [0035]: e.g., The bright portion 510 across the middle of the part 106 from the upper right to the lower left of the drawing indicates light 108 transmitted through the channels.  On the other hand, dark portions 520 at the upper part of the drawing and 530 at the lower part of the drawing indicate the light 104 is blocked by channel walls 120) of the ceramic honeycomb body (106 @ figure 5).
Regarding claims 5 and 18; Stanford et al discloses the honeycomb body (106 @ figure 1) comprises cell channels (120 @ figure 2) extending from the first end to the second end (paragraph [0024]: e.g., produce ceramic honeycomb bodies of high strength and thermal durability having channels extending axially from a first end face to a second end face) and the adjusting aligns the cell channels (120 @ figures 3-4) to the optical axis of the lens (110 @ figures 3-4) by the controller (118 @ figures 1 and 3-4).
Regarding claims 6-7 and 19; Stanford et al discloses a first portion (e.g., face closed to the light source 102 in figure 1) of the cell channels (120 @ figure 2) of the ceramic honeycomb body (106 @ figures 1) comprises plugs at the first end (see Examiner’s noted in figure 2) and a second portion (e.g., face closed to the lens 110 in figure 1) of the cell channels (120 @ figure 2) comprises plugs at the second end (see examiner’s noted in figure 2) and further comprising the camera (112 @ figure 1) for detecting the directed light (118, 114 @ figure 1) through a portion of at least one of the first portion (e.g., face closed to the light source 102 in figure 1) or second portion of the cell channels (e.g., face closed to the lens 110 in figure 1) of the cell channels (120 @ figure 2) of the ceramic honeycomb body (106 @ figures 1).
Regarding claims 8 and 20; Stanford et al discloses further comprising controller (118 @ figure 1) for identifying the detected light (108 @ figure 1) as transmitted through defective plugs (paragraph [0054]: e.g., the controller 118 can control the entire process, including image capture, analysis of the image to determine the average intensity, motion required for the alignment process, and capturing and analyzing images for defect detection).
Regarding claims 9 and 21; Stanford et al discloses further comprising when the defective plug is identified the controller (118 @ figure 1) is configured to record at least one of an identifier (claim 16 lines 1-3) of the ceramic honeycomb body (106 @ figure 1) or a location of the defective plug.
It is noted that the term “or” is alternative. Therefore, the limitation is considered to be examined “further comprising when the defective plug is identified the controller is configured to record at least one of an identifier of the ceramic honeycomb body”.
Regarding claim 22; Stanford et al discloses the imaging device (112 @ figure 1 and claim 7 lines 1-2) comprises a camera comprising a detector to capture the image of the received light (118 @ figure 1).
Regarding claim 23; Stanford et al discloses further comprising a transport device (paragraph [0034]:e.g., a transport device such as a conveyor, support, or robot arm) configured to place the ceramic honeycomb body (106 @ figure 1) on the support chuck (114 @ figure 1), wherein the channels (120 @ figure 2) and the lens optical axis (110 @ figures 1 and3-4) are out of alignment (figure 3) with respect to at least one of a yaw angle (122 @ figure 1) or a pitch angle (116 @ figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Gregorski (US 2015/0346114) discloses, in figures 3-4, a system for inspecting a body, which includes a first end side, a second end side, and cells extending through the body from the first end side to the second end side, is provided, the at least one light source is a diffuse light source, and the system processor is further configured to compare the determined location of the centroid with the location of the at least one light source and calculate, from the comparison thereof, the at least one of the pointing angle and the pointing vector for the at least one corresponding group of the cells.
Akao et al (US 2010/038284) discloses An inspection method of a honeycomb structure comprises the steps of illuminating one end face 15 of a honeycomb structure 11 as an inspection target by a light source 1; condensing, by a condensing lens 2 as a lens having an angle of view, light which is emitted from the light source 1 to the one end face 15, passed through cells of the honeycomb structure 11 and radiated from the other end face 16; receiving the light condensed on the condensing lens 2 by a camera 3; subjecting the light received by the camera 3 to image processing by an image processor 4, thereby specifying the radiated position of the light on the other end face 16; and calculating the tilt of the cells 14 of the honeycomb structure 11 from the radiated position of the light on the other end face 16, and the direction of the tilt
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




July 13, 2021



						/SANG H NGUYEN/                                                                                                  Primary Examiner, Art Unit 2886